       2:18-cr-01023-DCN         Date Filed 07/29/19      Entry Number 98       Page 1 of 5




             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE DISTRICT OF SOUTH CAROLINA
                        CHARLESTON DIVISION
 UNITED STATES OF AMERICA            ) CR. NO.: 2:18-cr-1023
                                     )
 vs.                                 )
                                     ) SENTENCING MEMORANDUM
 JIMMY DUNBAR, JR.                   )
                                     )
                                     )
                                     )

                                       INTRODUCTION

       The crime at issue in this sentencing arose out of the proliferation of cell phones in South

Carolina prisons, and a fraudulent scheme that was misguided, by a person whose life has been

defined by a lack of guidance.


                                       I.      The Individual

       Jimmy Dunbar, Jr. is currently serving a thirty-year sentence within the South Carolina

Department of Corrections (SCDC), for the crimes as listed in ¶ 23, PSR. When he sits before the

court, he will be nearly 38 years old. ¶ 54, PSR.

       He never knew his father. He grew up living with his mother in poverty in Columbia,

South Carolina, and is the product of a home that featured domestic violence between his stepfather

and mother. ¶ 55, PSR. He also suffered abuse at the hands of his mother as a teenager. ¶ 56,

PSR. He dropped out of High School, only having completed the 9th grade, and moved out and on

his own at age 17. ¶s 56, 60, PSR.

       He did manage to acquire a GED in 2009 while serving a prison sentence at SCDC. ¶ 60,

PSR.

       Jimmy Dunbar was sentenced to 30 years in March of 2015. ¶ 23, PSR. He stands before

this court having compounded this difficulty on his own volition, but at 38 years old, even

                                            Page 1 of 5
      2:18-cr-01023-DCN         Date Filed 07/29/19       Entry Number 98       Page 2 of 5




assuming an early release, he would be close to 65 years old when he begins to serve time for this

sentence.

       We respectfully submit this memorandum on behalf of Jimmy Dunbar, Jr. to provide the

Court with a better understanding of the person and the offense conduct. Punishment is to be

imposed, but the sentence here should reflect the unique circumstances of the offense and the

characteristics of the defendant under 18 U.S.C. § 3553(a).

                                    II.     The Offense Conduct

       Life in prison is boring, and you’re surrounded by criminals. It is, therefore, unremarkable

that Mr. Dunbar chose to embark on a scheme to defraud others.            He utilized a contraband

cellphone. ¶ 6, PSR. He created a fake profile of an underage teen girl on the Website

“plentyoffish.com.” ¶ 11, PSR.

       He did this for the financial benefit. He convinced himself that the scheme was not

entirely wrong because these adults were communicating with an underage profile in the first

place. His thinking has changed in that regard, since, and he understands that it was wrong, and

expressed contrition the only way he can: by pleading guilty and accepting responsibility for his

actions. He is also not objecting to the proposed Order of Restitution.

                                    III.    The Guideline Range

       This is a case where the Sentencing Guideline range is overly punitive when applied to the

case as charged in separate counts, as it was all the same course of conduct. The Guideline ranges

employed by the U.S. Sentencing Commission for financial crime related offenses are not, on

information and belief, based on empirical evidence, lead to irrational outcomes and should not be

accepted without significant judicial scrutiny.




                                            Page 2 of 5
         2:18-cr-01023-DCN         Date Filed 07/29/19       Entry Number 98     Page 3 of 5




          Post-Booker1, the Sentencing Guidelines are purely advisory and are just one factor among

many that courts are required to consider, even when the Guidelines calculation tracks empirical

sentencing considerations.

          The base offense level for these crimes starts at a 7 for the Conspiracy to Commit Wire

Fraud. ¶ 34, PSR, a 9 for the extortion count ¶ 40, PSR, and then starts at a 13 for the money

laundering count. ¶ 45, PSR. These were all part of the same course of conduct and common

scheme or plan. The disparities are inexplicable.

          The guidelines add 4 points to each range for the amounts taken from the victims. ¶s 35,

41, and 45, PSR, respectively. Each count also adds 3 points because some of the victims were

government officers or employees and the offense of conviction was motivated by such status.

¶s 37, 42, and 46, PSR, respectively.

          Defendant Dunbar submits that he did not target the victims based on this status, that he

targeted anyone who contacted his fictitious profile. ¶ 6, PSR.

          Dunbar’s ranges are further enhanced 2 points each by managerial status. ¶s 38, 43, and

48, PSR, respectively. While he did utilize Mitchlene Padgett to collect the money and did direct

her to do so, he was incarcerated at the time, so was limited in his ability to manage and supervise

her.

          Finally, Dunbar’s course of conduct all gets grouped according to 3D1.2(b) ¶ 50, PSR. The

Guidelines do dictate that offenses under 2B1.1 be grouped, however, are disparate in treatment

of what is, essentially, the same crime. Furthermore, 3D1.2(d) specifically excludes extortion from

the operation of the subsection.




1
    United States v. Booker, 543 U.S. 220 (2005).
                                               Page 3 of 5
      2:18-cr-01023-DCN         Date Filed 07/29/19        Entry Number 98       Page 4 of 5




       These enhancements encompass the exact conduct of the latter offenses, which are part and

parcel of the former by necessity.      Application of the § 3D Chapter makes the operation and

application of the guidelines onerous and confounding.

       Defendant Dunbar humbly submits that this is ambiguous as applied to this case and

analogous conduct.    Furthermore, grouping has already, for all intents and purposes, occurred

with respect to the specific applications as outlined above. At best, this is double counting.

       Lastly, the Guidelines range at issue is overly punitive because it adds 2 points for him

having committed the offense while incarcerated, when the criminal history category already puts

him near the top in category IV. Those two points move him to a category V.


                      IV.    Motion for a Variance/Non-Guidelines Sentence

       Based on the foregoing, Defendant Dunbar hereby humbly moves for a variance and/or

non-guidelines sentence sufficient, but not greater than necessary, to comply with paragraph 2 of

18 U.S.C. 3553(a), based the nature and circumstances of the offense, while honoring respect for

the law, as well as the nature and characteristics of Jimmy Dunbar, Jr., to include his age, familial

history, and remorse for his conduct.

       The range for Count 1, applied consecutively to his current sentence, is more than adequate

to deter future criminal conduct, promote respect for the law, protect the public and provide him

with counselling and vocational training. After acceptance, the 18 would be reduced to a 15, which

for a category V would impose a range of 37-46 months. USSG, Chapter 5, Part A. If the court

saw fit to vary to the range of a criminal history category IV, but impose total offense level of 17

as found in ¶ 53, PSR, then that would also dictate a range of 37-46 months.

        A sentence in this range would allow him merely the chance to re-enter society after

serving his current sentence and the one before the court, can provide adequate supervised release

                                             Page 4 of 5
      2:18-cr-01023-DCN         Date Filed 07/29/19        Entry Number 98        Page 5 of 5




for what would then be a sixty-eight year old man, and is more than sufficient to accomplish the

goals of 18 U.S.C. 3553(a), with respect to deterrence.

                                              CONCLUSION

       Jimmy Dunbar, Jr. appears before the court guilty of serious crimes, his behavior

inexcusable regardless of circumstance; however, his sentence should suit the particulars of this

unusual case, and we respectfully request that this court impose a sentence sufficient but not greater

than necessary to accomplish the goals of 18 U.S.C. § 3553(a).


                                       RESPECTFULLY SUBMITTED,

                                       s/Jason C. Bybee
                                       ______________________________________
                                       Jason C. Bybee, Bar # 10487
                                       Attorney for Defendant Jimmy Dunbar, Jr.
                                       P.O. Box 72013
                                       North Charleston, S.C. 29405
July 29, 2019
                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this date caused one true and correct copy of the within
document to be served in the above-captioned case, via the courts e-noticing system, but if that
means failed, then by regular mail, on all parties of record.

                                         s/Jason C. Bybee
                                       Jason C. Bybee




                                             Page 5 of 5
